DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The Claims objected to because of the following informalities:  
The claims lack formatting (new lines, indenting etc.), making reading and understanding more difficult.
  Appropriate correction is required.

Drawings
The drawings are objected to because figure 7 has poor quality (line, image etc.) and in general does not conform to US practice.(See Rule 1.84)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6, 8-11, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20110186306 A1 to Marya.
Regarding claim 1: Marya discloses
1. A temporary well isolation device 20 that can be positioned by an operator in a subterranean well, the temporary well isolation device comprises
a) a temporary housing 21 including an interior passageway along a longitudinal axis of said temporary housing and an internal cavity connected to said internal 
b) a temporary barrier or plug member 33 sealing said internal passageway (Figure 2A), wherein said chemical material is formulated to partially or fully degrade, dissolve, and/or corrode said temporary housing [0028], and 
wherein said temporary barrier or plug member is configured to be partially or fully removed or dislodged from said temporary housing to allow fluid to flow through said internal passageway and to contact said chemical material in said internal cavity [0033].
Regarding claim 2: Marya discloses
2. The temporary well isolation device as defined in claim 1, wherein said temporary housing is partially or fully made from a structural material that can be degraded and/or dissolved by said chemical material (Abstract, [0028]).
Regarding claim 3: Marya discloses
3. The temporary well isolation device as defined in claim 2, wherein said structural material includes one or more of magnesium, magnesium alloy, zinc, zinc alloy, aluminum, aluminum alloy, and polymer.(See at least [0023] and US 20070181224 A1 [0013] )
Regarding claim 4: Marya discloses
4. The temporary well isolation device as defined in claim 1, wherein said chemical material includes one or more salts that can be formed into a base when exposed to flowbore or wellbore fluid, or one or more salts that can be formed into an acid when exposed to flowbore or wellbore fluid. [0042]

Regarding claim 6: Marya discloses
6. The temporary well isolation device as defined in claim 1, wherein said temporary barrier or plug member is configured to be partially or fully removed or dislodged from said temporary housing by an activation/trigger mechanism, said activation/trigger mechanism includes one or more of: 
a) mechanically causing the temporary barrier or plug member to move to an open position; 
b) using a motor or other device to cause the temporary barrier or plug member to move to an open position; 
c) applying an external pressure pulse or pulses to the temporary barrier or plug member to cause the temporary barrier or plug member to move, disintegrate, dissolve, degrade, fracture, be expelled, etc.; 
d) increasing or decreasing the temperature about the temporary barrier or plug member to cause the temporary barrier or plug member to move, disintegrate, dissolve, degrade, fracture, be expelled, etc.; 
e) using a dissolvable or degradable component that partially or fully forms the temporary barrier or plug member, which dissolvable or degradable component is compromised by the wellbore/flowbore fluid so as to cause the temporary barrier or plug member to partially or fully disintegrate, dissolve, degrade, etc.; 
f) using a dissolvable or degradable component that partially or fully forms the temporary barrier or plug member which dissolvable or degradable component that is compromised by changes in the composition, pH and/or acidity of the wellbore/flowbore fluid to cause the temporary barrier or plug member to partially or fully disintegrate, dissolve, degrade, etc.; [0033]
g) applying an electrical pulse or pulses to the temporary barrier or plug member to cause the temporary barrier or plug member to move, disintegrate, dissolve, degrade, fracture, be expelled, etc.; 
h) including a mechanical device in the temporary barrier or plug member, which mechanical device can be activated downhole or at some location on the surface so as to cause the temporary barrier or plug member to open; 
i) using an explosive device that is positioned on and/or near the temporary barrier or plug member, which explosion device can be used to cause the temporary barrier or plug member to move, fracture, disintegrate, be expelled, etc.; 
j) providing a temporary barrier or plug member that is partially or fully coated with a coating material that is formulated to controllably degrade, dissolve, or otherwise become compromised in the presence of the wellbore/flowbore fluid, wherein the degrading, dissolving, and/or compromising of the coating material allows the wellbore/flowbore fluid to 
I) flow through the temporary barrier or plug member and/or 
II) contact other materials that form the temporary barrier or plug member to cause such other materials to disintegrate, dissolve, degrade, etc., when exposed to the wellbore/flowbore fluid; and/or 
k) applying an ultrasonic pulse or pulses to the temporary barrier or plug member to cause the temporary barrier or plug member to move, disintegrate, dissolve, degrade, fracture, be expelled, etc.
Regarding claim 8: Marya discloses
8. The temporary well isolation device as defined in claim 1, wherein said temporary housing is designed or configured to withhold a certain pressure to enable isolation and/or testing of a well string.[abstract, [0004], [0007]).
Regarding claim 9: Marya discloses
9. A method of blocking fluid flow through a pipe or tool flow bore using a temporary well isolation device 20 that can be activated or triggered by an activation/trigger mechanism [0022], said method comprises 
depositing said temporary well isolation device 20 within a subterranean well and flowbore to cause said temporary well isolation device to block fluid flow in said subterranean well and flowbore [0045], and 
activating or triggering said temporary well isolation device to cause corrosion, dissolution, and/or degradation of one or more components of said temporary well isolation device to once again permit fluid flow though said flowbore or wellbore.(steps 104, 105, Figure 7, see also claim 17)
Regarding claim 10: Marya discloses
10. The method as defined in claim 9, wherein said step of activating or triggering said temporary well isolation device includes:
exposing fluid to contact a chemical material 29 in an internal cavity of said temporary well isolation device 20 (Figure 2A) to cause said chemical material to dissolve, degrade, and/or corrode one or more portions of said temporary well isolation device.([0032], and [0028])
Regarding claim 11: Marya discloses
11. The method as defined in claim 9, wherein said step of activating or triggering said temporary well isolation device includes 
exposing a temporary barrier or plug member on said temporary well isolation device to a pressurized fluid source, wherein said pressurized fluid source causes movement of said temporary barrier or plug member which enables fluid to contact a chemical material in said temporary well isolation device, said fluid including an aqueous solution. [0032, 0033])
Regarding claim 16: Marya discloses
16. The method as defined in claim 9, wherein a chemical material located in an internal cavity of said temporary well isolation device includes one or more salts that can be formed into a base when exposed to flowbore or wellbore fluid, or one or more salts that can be formed into an acid when exposed to flowbore or wellbore fluid. [0042]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marya, and further in view of US 20120118583 A1 to Johnson.
Regarding claim 5: Marya discloses the claimed invention except explicitly wherein said chemical material includes one or more of NaHSO4, AlC13, FeC3, NaCl, KCl, CaCB, NaBr, AIBr3, BF3, AlF3, KI, Nal, ZnCh, ZnBr2, and CuCl3.
Johnson teaches a downhole component that is dissolved by various chemicals including KCL. [0027].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Marya to use as his chemical agent KCL, in view of Johnson, as no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 17: Marya discloses wherein the chemical material is a water-soluble acid, buffer compound, base, salt, and/or oxidizer[0042],  however fails to explicitly disclose wherein said chemical material includes one or more of NaHSO4, AICh, FeC13, NaCl, KCI, CaCI,, NaBr, AIBr3, BF3, AlF3, KI, Nal, ZnCI,, ZnBr, and CuC13
Johnson teaches a downhole component that is dissolved by various chemicals including KCL. [0027].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Marya to use as his chemical agent KCL, in view of Johnson, as no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marya, and further in view of US 20150239795 A1 to Doud.
Regarding claim 7: Marya discloses the claimed invention except explicitly wherein said temporary barrier or plug member is coated by a material that delays and/or induces degradation of certain parts of said temporary barrier or plug member in a certain direction and/or region on said temporary barrier or plug member.
Doud teaches a degradable plug with a delay coating [0008].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Marya to include a coating on the plug, in view of Doud, to delay the initiation of the start of the dissolution of the plug [0037]. Furthermore, this amounts to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.



Claims 12- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marya.
Marya discloses that acid and temperature can control the rate of degradation, however fails to disclose explicitly:
12. The method as defined in claim 9, wherein said corrosion, dissolution, and/or degradation of one or more components of said temporary well isolation device permits fluid flow through said flowbore or wellbore occurs within 30 minutes.
13. The method as defined in claim 9, wherein said corrosion, dissolution, and/or degradation of one or more components of said temporary well isolation device permits fluid flow through said flowbore or wellbore occurs within one hour.
14. The method as defined in claim 9, wherein said corrosion, dissolution, and/or degradation of one or more components of said temporary well isolation device permits fluid flow through said flowbore or wellbore occurs within four hours.
15. The method as defined in claim 9, wherein said corrosion, dissolution, and/or degradation of one or more components of said temporary well isolation device permits fluid flow through said flowbore or wellbore occurs within eight hours.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have designed the plug system such that 
said corrosion, dissolution, and/or degradation of one or more components of said temporary well isolation device permits fluid flow through said flowbore or wellbore occurs within 30 minutes, within one hour, within four hours, within eight hours, or any other time period, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100270031 A1 teaches a dissolvable plug.
US 20170284167 A1 teaches a plug with a reactive metal and an acid generating component.
US 10309183 B2 teaches a plug with an activating element inside.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674